United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2998
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Juan Jose Padilla,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: February 5, 2002
                              Filed: February 6, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Juan Jose Padilla guilty of conspiring to distribute at least 50 but
less than 500 grams of methamphetamine. The district court1 sentenced him to 78
months in prison and five years supervised release. Padilla appeals, challenging the
sufficiency of the evidence and the denial of his request for a downward departure.
We affirm.




      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
      At trial, two witnesses testified that Padilla sold them resale quantities of
methamphetamine, and introduced one of them to other methamphetamine sources.
Another witness testified that Padilla and an alleged conspirator provided a reseller
with methamphetamine which was stored for later distribution. The jurors were free
to accept or reject any witness’s testimony in whole or in part. See United States v.
One Star, 979 F.2d 1319, 1321(8th Cir. 1992). Examining the evidence in the light
most favorable to the jury verdict and giving the verdict the benefit of all reasonable
inferences, see United States v. Robinson, 217 F.3d 560, 564 (8th Cir.), cert. denied,
531 U.S. 999 (2000), we conclude the evidence supports Padilla’s conspiracy
conviction. See United States v. Miller, 91 F.3d 1160, 1162 (8th Cir. 1996) (evidence
of multiple sales of resale quantities of drugs is sufficient to make submissible case
of conspiracy to distribute); United States v. Dugan, 238 F.3d 1041, 1044-45 (8th Cir.
2001) (appellate court does not reweigh evidence or judge credibility of witnesses).

      The district court’s discretionary decision to deny Padilla’s request to depart
downward is unreviewable. See United States v. Saelee, 123 F.3d 1024, 1025 (8th
Cir. 1997). Accordingly, we affirm and deny Padilla’s pending motion for new
counsel.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-